                                          Case 5:17-cv-07305-EJD Document 289 Filed 07/01/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         RAJA KANNAN,
                                   8                                                       Case No. 5:17-cv-07305-EJD
                                                        Plaintiff,
                                   9                                                       ORDER GRANTING DEFENDANT’S
                                                 v.                                        ADMINISTRATIVE MOTION FOR
                                  10                                                       LEAVE TO FILE EXCESS PAGES FOR
                                         APPLE INC.,                                       ITS MOTION FOR SUMMARY
                                  11                                                       JUDGMENT; SETTING BRIEFING
                                                        Defendant.                         SCHEDULE FOR CROSS-MOTIONS
                                  12                                                       FOR SUMMARY JUDGMENT;
Northern District of California
 United States District Court




                                                                                           CONTINUING TRIAL SETTING
                                  13                                                       CONFERENCE
                                  14                                                       Re: Dkt. No. 283

                                  15          On June 25, 2020, Defendant filed a motion for leave to file excess pages for its motion for

                                  16   summary judgment. Dkt. 283. After finding good cause and after having considered Plaintiff’s

                                  17   objection, the Court GRANTS Defendant’s request for leave to file 5 excess pages. Plaintiff may

                                  18   also file 5 excess pages in his opening brief, i.e., his combined motion for summary judgment/his

                                  19   opposition.

                                  20          The Court also directs the Parties to the undersigned’s standing order, which instructs

                                  21   parties on this Court’s cross motion requirement. See Judge Edward J. Davila Standing Order for

                                  22   Civil Cases V.C. Both Plaintiff and Defendant have indicated an intent to file summary judgment

                                  23   motions. The Parties must comply with this Court’s standing order. However, the Court finds it

                                  24   would be more effective and provide Plaintiff with more time if Defendant filed the opening brief

                                  25   instead of Plaintiff. Accordingly, the Court orders as follows:

                                  26
                                       Case No.: 5:17-cv-07305-EJD
                                  27   ORDER GRANTING DEFENDANT’S ADMINISTRATIVE MOTION FOR LEAVE TO FILE
                                       EXCESS PAGES FOR ITS MOTION FOR SUMMARY JUDGMENT; SETTING BRIEFING
                                  28   SCHEDULE FOR CROSS-MOTIONS FOR SUMMARY JUDGMENT; CONTINUING TRIAL
                                       SETTING CONFERENCE
                                                                          1
                                          Case 5:17-cv-07305-EJD Document 289 Filed 07/01/20 Page 2 of 2




                                   1      1. By July 2, 2020, Defendant must file its motion for summary judgment which shall not

                                   2          exceed 30 pages in length.

                                   3      2. By July 16, 2020, Plaintiff must file his combined motion for summary judgment/his

                                   4          opposition to Defendant’s motion for summary judgment which shall not exceed 30 pages

                                   5          in length.

                                   6      3. By July 30, 2020, Defendant must file its opposition/reply brief which shall not exceed 15

                                   7          pages in length.

                                   8      4. By August 6, 2020, Plaintiff must file his reply brief which shall not exceed 15 pages in

                                   9          length.

                                  10      5. The hearing on these motions is CONTINUED to August 27, 2020 at 11:00 a.m. The trial

                                  11          setting conference set for August 13, 2020 is also CONTINUED to August 27, 2020 at

                                  12          11:00 a.m.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: July 1, 2020

                                  15                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                  16                                                  United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Case No.: 5:17-cv-07305-EJD
                                  27   ORDER GRANTING DEFENDANT’S ADMINISTRATIVE MOTION FOR LEAVE TO FILE
                                       EXCESS PAGES FOR ITS MOTION FOR SUMMARY JUDGMENT; SETTING BRIEFING
                                  28   SCHEDULE FOR CROSS-MOTIONS FOR SUMMARY JUDGMENT; CONTINUING TRIAL
                                       SETTING CONFERENCE
                                                                          2
